Citation Nr: 1514768	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-09 763	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  He served in the Republic of Vietnam and was awarded the Navy Achievement Medal with "V" device along with a Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of March 2010 and March 2011 of the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.

The Board remanded the appeal in October 2013.   


FINDINGS OF FACTS

The Veteran does not have a current psychiatric disability.   


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The RO provided required VCAA notice in a letter dated in October 2009.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The agency of original jurisdiction (AOJ) has also satisfied the duty to assist as required by the VCAA.  The Veteran's service treatment records, VA and private medical records, and VA examination reports are all of record as are records from the Social Security Administration.  There is no indication that there is any outstanding evidence that should be obtained.

The Veteran has been afforded VA examinations in which the examiners considered an accurate history, provided definitive opinions and provided rationales for the opinions.  Nieves-Rodriguez v. Peak, 22 Vet App 295 (2008).

Moreover, there has been substantial compliance with its October 2013 remand instructions. "Only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The AOJ was instructed to request information as to the Veteran's treatment for a mental disorder aboard the USS Comfort.  The AOJ obtained personnel records and asked the Veteran to provide information as to when he received the reported treatment.  He did not respond.  

In accordance with the remand instructions it also asked him to clarify whether he received Social Security benefits based on a psychiatric disability.  He also did not respond to this request.  Available SSA records indicate that he was found disabled but do not indicate that the finding was based on a psychiatric disability.  Also in accordance with the remand instructions, the AOJ referred any additional evidence to a mental health professional for a supplemental opinion.

There is no additional notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claim.




II.  Laws and Regulations 


Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2014).  

In order to establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was clearly and unmistakably not aggravated.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2014).

Service connection for PTSD generally requires (1) medical evidence diagnosing the condition in accordance with the 5th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2014); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, then his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

III.  Facts and Discussion

The record reflects that this Marine Corps veteran served in the Republic of Vietnam and was awarded the Navy Achievement Medal with "V" Device and a Combat Action Ribbon.  Because the Veteran was awarded these valorous awards, which are indicative of combat against the enemy, the Veteran's exposure to "stressful events" is established.  Thus, the only remaining issue is whether the Veteran now actually suffers from PTSD, or another psychiatric disability that was caused by or the result of his in-service stressors.  

Although the record establishes in-service stressors; service records contain no findings referable to a psychiatric disability.  The Veteran has reported that he underwent mental health treatment aboard the hospital ship USS Comfort.  He has not provided additional information that could be used to further search for records of that treatment; and in any event; there is no contention or evidence that treatment in service could establish a current disability.

In conjunction with his claim, the Veteran was afforded a VA PTSD examination in January 2011.  The examiner noted that the Veteran had received no treatment and experienced no symptoms in the past year.  The Veteran reported that he had never sought treatment for a mental disorder or substance abuse problems.  He also reported that he had not had problems with intrusive memories, flashback or nightmares for nearly 40 years.  

The Veteran did report a history of alcohol, cannabis, and crack cocaine abuse.  He reported in-service combat stressors.  Testing was interpreted as not supporting a diagnosis of PTSD, but did suggest a possible attempt to feign or exaggerate symptoms.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD based on the Mississippi Scale for Combat Veterans, the clinical examination, and the Structured Inventory of Malingering Symptoms (SIMS).  He did meet the criteria for a diagnosis of alcohol dependence, which was the only diagnosis on the examination.

In December 2011, the Veteran sought his own evaluation at the Avanti Wellness Center.  At the evaluation, the Veteran reported that he was drinking alcohol in order to "deal with the memories and flashbacks related to [the] Vietnam war."  He also told the examiner that he had nightmares, he was nervous all of the time, and had a heightened startle response.  He stated that his symptoms involving anxiety and heightened startle response had been present since he was eighteen, which would have been prior to his enlistment.  Upon completion of the 45 minute examination, the examiner diagnosed PTSD.  She recommended that the Veteran undergo alcohol "detox" prior to receiving PTSD-specific mental health care - a recommendation that the Veteran declined.  

In February 2013, the Veteran underwent another VA psychiatric examination.  The examiner reviewed the Veteran's claims folder along with his medical records, and interviewed the Veteran.  Upon completion of the exam, the examiner concluded that the Veteran was not suffering from PTSD or any other acquired psychiatric disorder.  The examiner did indicate, however, that the Veteran was suffering from alcohol dependence and cannabis abuse.  The examiner also found that the symptoms about which the Veteran complained were more likely than not caused by his alcohol dependence and cannabis abuse.  The examiner further wrote:

The veteran does not meet the criteria for PTSD . . . 

Although the veteran was diagnosed with PTSD in 12/13/11 Avanti Wellness Center Psychiatric Evaluation, the evaluator did not list a sufficient number of PTSD symptoms in the report to meet the threshold for this diagnosis.  Moreover, the assessment of PTSD appears to have been made through the use of an unstructured interview with the veteran.  Current research . . . indicates that the use of a structured interview (e.g. CAPS) is significantly and statistically superior in assessing for PTSD versus an unstructured interview. . . The result of the CAPS did not support the diagnosis of PTSD.  

A third opinion was provided in December 2013.  The examiner, after reviewing the record including evidence added after the prior examination, concurred with the results of the two previous VA examination reports.  The examiner also diagnosed an alcohol related disorder and a cannabis disorder which were not caused by or the result of the military.  She further opined that the Veteran's drug and alcohol use (abuse) were not for self-medication purposes but instead his use of cannabis and alcohol was a "personal choice."

The claims folder is negative for any additional documents showing a current psychiatric disability.  The Veteran has reported some psychiatric symptoms at times, but VA examiners have found that these symptoms do not rise to the level of a psychiatric disability.  The examiner who provided the evaluation at Avanti Wellness had a different opinion.  

In determining the probative value of a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

In this case, the VA examiners considered the specific criteria for a diagnosis of PTSD and provided a detailed explanation as to how the Veteran failed to meet these criteria.  They considered an accurate history including the Veteran's reports and the evaluation at Avanti Wellness.  They also conducted multiple psychological tests and provided additional reasons for finding that the Veteran did not meet the criteria for a psychiatric diagnosis.  

The examiner at Avanti Wellness did not discuss the specific criteria for a diagnosis of PTSD, did not conduct any reported testing, and considered an inaccurate history inasmuch as she reported a 40 year history of flashbacks and nightmares; whereas the Veteran had denied such history elsewhere.  For these reasons the opinion is less probative than those of the VA examiners.

Also, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient is an issue of fact. 

PTSD and other psychiatric disabilities are diagnosed in accordance with technical criteria contained in the DSM IV or DSM V.  Lay persons lacked the expertise to provide such diagnoses.  Hence the Veteran would not be competent to provide a diagnosis of PTSD or another acquired psychiatric disability.  He is competent to report symptoms and these have been considered by the VA examiners in concluding that he does not have an acquired psychiatric disability.

The VA examiners did diagnose drug and alcohol dependence; but service connection is not permitted for primary alcohol or drug abuse disorder.  38 U.S.C.A. § 1110; Allen v. Principi, 237 F. 3d 1368 (Fed. Cir.).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case.  As the most probative evidence is against a diagnosis of current PTSD or other acquired psychiatric disability the preponderance of the evidence is against the claim.  Reasonable doubt does not arise and it must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.   

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


